Exhibit 10.77

EIGHTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

This EIGHTH AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into this 31st day of December, 2011, by and between SILICON VALLEY BANK
(“Bank”) and RAMTRON INTERNATIONAL CORPORATION, a Delaware corporation
(“Borrower”), whose address is 1850 Ramtron Drive, Colorado Springs, Colorado
80921.

RECITALS

A. Bank and Borrower have entered into that certain Amended and Restated Loan
and Security Agreement dated as of August 18, 2009, as amended by that certain
First Amendment to Loan and Security Agreement dated as of February 26, 2010, as
amended by that certain Second Amendment to Loan and Security Agreement dated as
of June 28, 2010, as amended by that certain Third Amendment to Loan and
Security Agreement dated as of October 19, 2010, as amended by that certain
Fourth Amendment to Loan and Security Agreement dated as of March 2, 2011, as
amended by that certain Waiver and Fifth Amendment to Loan and Security
Agreement dated as of June 30, 2011, as amended by that certain Sixth Amendment
to Loan and Security Agreement dated as of September 6, 2011, as amended by that
certain Seventh Amendment to Loan and Security Agreement dated as of October 31,
2011 (as the same may from time to time be amended, modified, supplemented or
restated, the “Loan Agreement”). Bank has extended credit to Borrower for the
purposes permitted in the Loan Agreement.

B. Borrower has requested that Bank extend the Revolving Line Maturity Date and
Bank is willing to extend the Revolving Line Maturity Date, so long as Borrower
complies with the terms, covenants and conditions set forth in this Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 2.1.2 Letter of Credit Sublimit. Section 2.1.2 of the Agreement is
hereby deleted and replaced with a placeholder stating [Intentionally Omitted].

2.2 Section 2.1.3 Foreign Exchange Sublimit. Section 2.1.3 of the Agreement is
hereby deleted and replaced with a placeholder stating [Intentionally Omitted].

2.3 Section 2.1.4 Cash Management Sublimit. Section 2.1.3 of the Agreement is
hereby deleted and replaced with a placeholder stating [Intentionally Omitted].



--------------------------------------------------------------------------------

2.4 Section 2.2 (Overadvances). Section 2.2 of the Loan Agreement is hereby
deleted and replaced with the following:

Overadvances If, at any time, the sum of (a) the outstanding principal amount of
any Advances (such sum being an “Overadvance”) exceeds the lesser of either the
Revolving Line or the Borrowing Base, Borrower shall immediately pay to Bank in
cash such Overadvance. Without limiting Borrower’s obligation to repay Bank any
amount of the Overadvance, Borrower agrees to pay Bank interest on the
outstanding amount of any Overadvance, on demand, at the Default Rate.

2.5 Section 2.4 (Fees). Section 2.4(b) of the Loan Agreement is hereby deleted
and replaced with a placeholder stating [Intentionally Omitted]. Section 2.4(d)
of the Loan Agreement is hereby deleted and replaced with the following:

A fee (the “Unused Revolving Line Facility Fee”), payable monthly, in arrears,
on a calendar year basis, in an amount equal to 0.375 percent (0.375%) per annum
of the average unused portion of the Revolving Line. The unused portion of the
Revolving Line, for purposes of this calculation, shall equal the difference
between (x) the Revolving Line amount (as it may be reduced from time to time)
and (y) the average for the period of the daily closing balance of the Revolving
Line outstanding. Borrower shall not be entitled to any credit, rebate or
repayment of any Unused Revolving Line Facility Fee previously earned by Bank
pursuant to this Section notwithstanding any termination of the Agreement or the
suspension or termination of Bank’s obligation to make loans and advances
hereunder;

2.6 Section 4.1 (Security Interest). Section 4.1 of the Loan Agreement is hereby
deleted and replaced with the following:

Grant of Security Interest. Borrower hereby grants Bank, to secure the payment
and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.
Borrower represents, warrants, and covenants that the security interest granted
herein is and shall at all times continue to be a first priority perfected
security interest in the Collateral (subject only to Permitted Liens that may
have superior priority to Bank’s Lien under this Agreement). If Borrower shall
acquire a commercial tort claim, Borrower shall promptly notify Bank in a
writing signed by Borrower of the general details thereof and grant to Bank in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Bank.

Notwithstanding the foregoing, it is expressly acknowledged and agreed that the
security interest created in this Agreement only with respect to EX-IM Eligible
Foreign Accounts (as such term is defined in the EXIM Loan Agreement) is subject
to and subordinate to the security interest granted to Bank in the EXIM Loan
Agreement with respect to such EX-IM Eligible Foreign Accounts.

 

2



--------------------------------------------------------------------------------

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. Upon payment in full in cash of the Obligations and at such time
as Bank’s obligation to make Credit Extensions has terminated, Bank shall, at
Borrower’s sole cost and expense, release its Liens in the Collateral and all
rights therein shall revert to Borrower.

Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that may have superior priority to Bank’s Lien in this
Agreement).

Borrower agrees that, unless otherwise agreed in a writing signed by Bank and
Borrower (a) the security interest granted herein by Borrower shall survive the
termination of this Agreement and shall terminate only upon the termination of
all Bank Services Agreements, and (b) if, on the effective date of the
termination of this Agreement, there are any outstanding Letters of Credit, then
on such date Borrower shall provide to Bank cash collateral in an amount equal
to 105% — use if the letter of credit is denominated in U.S. Dollars of the
Dollar Equivalent of the face amount of all such Letters of Credit plus all
interest, fees, and costs due or to become due in connection therewith (as
estimated by Bank in its good faith business judgment), to secure all of the
Obligations relating to such Letters of Credit.

2.7 Section 9.1(c) (Letters of Credit). Section 9.1(c) of the Loan Agreement is
hereby deleted and replaced with the following:

(c) for any Letters of Credit, demand that Borrower (i) deposit cash with Bank
in an amount equal to 105% of the Dollar Equivalent of the aggregate face amount
of all Letters of Credit remaining undrawn (plus all interest, fees, and costs
due or to become due in connection therewith (as estimated by Bank in its good
faith business judgment)), to secure all of the Obligations relating to such
Letters of Credit, as collateral security for the repayment of any future
drawings under such Letters of Credit, and Borrower shall forthwith deposit and
pay such amounts, and (ii) pay in advance all letter of credit fees scheduled to
be paid or payable over the remaining term of any Letters of Credit;

2.8 Section 12.9 (Survival). Section 12.9 of the Loan Agreement is hereby
deleted and replaced with the following:

Survival. All covenants, representations and warranties made in this Agreement
continue in full force until this Agreement has terminated pursuant to its terms
and all Obligations (other than inchoate indemnity obligations and any other

 

3



--------------------------------------------------------------------------------

obligations which, by their terms, are to survive the termination of this
Agreement) have been paid in full and satisfied. The grant of security interest
by Borrower in Section 4.1 shall survive until the termination of all Bank
Services Agreements, and the obligation of Borrower in Section 12.3 to indemnify
Bank shall survive until the statute of limitations with respect to such claim
or cause of action shall have run.

2.9 Section 13 (Definitions). (a) The following terms and their definitions set
forth in Section 13.1 of the Loan Agreement are hereby amended and restated to
read as follows (or added to the Loan Agreement if a new definition):

“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).

“Credit Extension” is any Advance, Ex-Im Advance or any other extension of
credit by Bank for Borrower’s benefit.

“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.

“Letter of Credit” means a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity or
similar agreement.

“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
the Guaranty and Security Agreement, the IP Agreement, the EXIM Loan Agreement,
any Bank Services Agreement, any note, or notes or guaranties executed by
Borrower or any Guarantor, and any other present or future agreement between
Borrower or any Guarantor and/or for the benefit of Bank in connection with this
Agreement, all as amended, restated, or otherwise modified.

“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Bank Expenses, and other amounts Borrower owes Bank now or later,
whether under this Agreement, the other Loan Documents, or otherwise, including,
without limitation, any interest accruing after Insolvency Proceedings begin and
debts, liabilities, or obligations of Borrower assigned to Bank, and the
performance of Borrower’s duties under the Loan Documents.

 

4



--------------------------------------------------------------------------------

“Revolving Line” is an Advance or Advances in an aggregate amount of up to Five
Million Five Hundred Thousand Dollars ($5,500,000) outstanding under this
Agreement and the EXIM Loan Agreement in the aggregate at any time.

“Revolving Line Maturity Date” is January 31, 2012.

(b) The following terms and their respective definitions set forth in
Section 13.1 are hereby deleted:

“Cash Management Services”

“FX Business Day”.

“FX Forward Contract”

“FX Reduction Amount”

“FX Reserve”

“Letter of Credit Application”

“Letter of Credit Reserve”

“Settlement Date”

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default other than the
Existing Defaults has occurred and is continuing;

 

5



--------------------------------------------------------------------------------

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized by all necessary action on the part of
Borrower;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Prior Agreement. Except as expressly provided for in this Amendment, the Loan
Documents are hereby ratified and reaffirmed and shall remain in full force and
effect. This Amendment is not a novation and the terms and conditions of this
Amendment shall be in addition to and supplemental to all terms and conditions
set forth in the Loan Documents. In the event of any conflict or inconsistency
between this Amendment and the terms of such documents, the terms of this
Amendment shall be controlling, but such document shall not otherwise be
affected or the rights therein impaired.

6. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

 

6



--------------------------------------------------------------------------------

7. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

8. Effectiveness. This Amendment shall be deemed effective upon the due
execution and delivery to Bank of this Amendment by each party hereto, delivery
of the attached acknowledgements executed by the Guarantor, payment of a $2,295
extension fee, and payment of all legal expenses of Bank related to this
Amendment.

9. Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of California. Section 11 of the Loan Agreement applies to this Amendment
as if set forth herein.

[Signature page follows.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK   BORROWER Silicon Valley Bank   Ramtron International Corporation By:  

/s/ Chris Ennis

    By:  

/s/ Gery E. Richards

Name:  

Chris Ennis

    Name:  

Gery E. Richards

Title:  

Relationship Manager

    Title:  

Interim CFO and Controller



--------------------------------------------------------------------------------

Schedule 1

ACKNOWLEDGMENT OF AMENDMENT

AND REAFFIRMATION OF GUARANTY

Section 1. Guarantor hereby acknowledges and confirms that it has reviewed and
approved the terms and conditions of the Eighth Amendment to Loan and Security
Agreement dated as of even date herewith (the “Amendment”).

Section 2. Guarantor hereby consents to the Amendment and agrees that the
Guaranty relating to the Obligations of Borrower under the Loan Agreement shall
continue in full force and effect, shall be valid and enforceable and shall not
be impaired or otherwise affected by the execution of the Amendment or any other
document or instrument delivered in connection herewith.

Section 3. Guarantor represents and warrants that, after giving effect to the
Amendment, all representations and warranties contained in the Guaranty are
true, accurate and complete as if made the date hereof.

Dated as of December 30, 2011

 

GUARANTOR     Ramtron Canada Inc.     By:  

/s/ Eric A. Balzer

    Name:  

Eric A. Balzer

    Title:  

Chief Executive Officer

 



--------------------------------------------------------------------------------

Schedule 2

ACKNOWLEDGMENT OF AMENDMENT

AND REAFFIRMATION OF SECURITY AGREEMENT

Section 1. Pledgor hereby acknowledges and confirms that it has reviewed and
approved the terms and conditions of the Eighth Amendment to Loan and Security
Agreement dated as of even date herewith (the “Amendment”).

Section 2. Pledgor hereby consents to the Amendment and agrees that the Security
Agreement securing the Obligations of Borrower under the Loan Agreement shall
continue in full force and effect, shall be valid and enforceable and shall not
be impaired or otherwise affected by the execution of the Amendment or any other
document or instrument delivered in connection herewith.

Section 3. Pledgor represents and warrants that, after giving effect to the
Amendment, all representations and warranties contained in the Security
Agreement are true, accurate and complete as if made the date hereof.

Dated as of December 30, 2011

 

PLEDGOR     Ramtron Canada Inc.     By:  

/s/ Eric A. Balzer

    Name:  

Eric A. Balzer

    Title:  

Chief Executive Officer